do y Ven

DU ASS ASS SN ON ON RENOM EN ON OŒEMR VERS RSS OVRMR OVER VER VD VER We
\ ut nd ot end el ( nl Vd dd Ld LL LL

PERMIS AMILCAR
AVENANT N°2
A LA
CONVENTION
ET
CAHIER DES CHARGES

ENTRE Il

L'ETAT TUNISIEN

ET
L'ENTREPRISE TUNISIENNE
D’ACTIVITÉS PÉTROLIÈRES
ET
BRITISH GAS TUNISIA LIMITED
|
F,
BG Tunisi® dE
957 ETAP
mm

ES

EL

OO mt ul Lou

}

——! = (7 Vu ul ml ln

\

>»

AVENANT No2 ALA
CONVENTION DU 25 OCTOBRE 1988
REGISSANT LE PERMIS AMILCAR

ENTRE LES SOUSSIGNES:

L'ETAT TUNISIEN (ci-après dénommé « l'AUTORITE CONCEDANTE »),
représenté par Monsieur Moncef BEN ABDALLAH, Ministre de l'Industrie,

D'UNE PART,
ET

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après
dénommée «ETAP »), établissement public à caractère industriel et
commercial, dont le siège est à Tunis au 27 bis, Avenue Khéreddine Pacha,
1002 Tunis Belvédère, représentée par son Président Directeur Général,
Monsieur Béchir NAHDI, dûment mandaté pour signer les présentes,

ET

BRITISH GAS TUNISIA LIMITED (ci-après dénommée « BGT »), société de
droit anglais, ayant son siège social au 100 Thames Valley Park Drive,
Reading, Berkshire RG6 1PT, Angleterre, élisant domicile à Tunis, Immeuble
Ben Abdallah, Lotissement El Khalij, Les Berges du Lac, 2045 Tunis,
représentée par son Président, Monsieur Sean SUTCLIFFE, dûment mandaté
pour signer les présentes,

D'AUTRE PART.

ETAP et BGT sont désignées ci-après conjointement le « Titulaire » et

individuellement lè « Co-Titulaire ». ÿbr en
_ (&
ra

‘nul

}

ni '«

ef = (ed eu ous Tome Val

en:

IL À ETE PREALABLEMENT EXPOSE CE QUI SUIT :

ETAP et BGT sont Co-Titulaires du Permis de Recherche de substances
minérales du second groupe, dénommé « Permis Amilcar ».

ETAP et Houston Oil and Minerals of Tunisia, Inc. (ci-après dénommée
« HOMT ») ont conclu, le 25 octobre 1988 avec l'Etat Tunisien, une
Convention et un Cahier des Charges relatifs au Permis Amilcar
approuvés par la Loi N° 89-59 du 18 mai 1989, publiée au Journal Officiel
de la République Tunisienne N° 36 du 26 mai 1989.

ETAP et HOMT ont conclu, le 25 octobre 1988, un Contrat d'Association
relatif au Permis Amilcar, approuvé par le Ministre de l'Energie et des
Mines par lettre N° 97 en date du 25 octobre 1988. Ledit Contrat
d'Association a été amendé par un Avenant en date du 17 décembre
1991, approuvé par la Direction Générale de l'Energie par lettre N° 856
datée du 18 décembre 1991.

Par l'Arrêté du Ministre de l'Energie et des Mines en date du 13
décembre 1988 publié au Journal Officiel de la République Tunisienne N°
85 du 23 décembre 1988, l'AUTORITE CONCEDANTE a octroyé le
Permis Amilcar à ETAP et HOMT.

Par lettre datée du 27 mars 1989, HOMT a avisé l'AUTORITE
CONCEDANTE du changement de sa dénomination en BG Tunisia, Inc.

Par l'Arrêté du Ministre de l'Economie Nationale en date du 12 septembre
1990 publié au Journal Officiel de la République Tunisienne N° 65 du 12
octobre 1990, une extension de 744 km? de la superficie du Permis
Amilcar a été accordée au Titulaire.

Ladite Convention relative au Permis Amilcar a été amendée par
l'Avenant N° 1 daté du 17 décembre 1991, approuvé par la Loi N° 92-93
du 9 mars 1992 publiée au Journal Officiel de la République Tunisienne
N° 16 du 13 mars 1992 (ladite Convention Amilcar et son Cahier des
Charges, ainsi amendés, ci-après dénommés la « Convention Amilcar »).

Par l’Arrêté du Ministre de l'Economie Nationale du 22 mai 1992 publié
au Journal Officiel de la République Tunisienne N° 36 du 9 juin 1992, la
Concession “Miskar” d'une superficie de 352 km? issde du Permis Amilcar
a été octroyée par l'AUTORITE CONCEDANTE à BG Tunisia, Inc. (ci-
après dénommé la « Concession Miskar »).

Par l'Arrêté du Ministre de l'Economie Nationale du 1er avril 1992 publié
au Journal Officiel de la République Tunisienne N° 22 du 14 avril 1992, le
Permis Amilcar a été renouvelé pour une période de trois (3) ans
commençant le 23 décembre 1991 et prenant fin le 22 décembre 1994 et

couvrant une superficie de 2724 km? ( « le Premier Renouvellement »). ,#
1

Le ”
|

nn en ei en ou © ui ve ‘un

10.

11.

12.

13.

14.

15.

16.

17.

Par l'Arrêté du Ministre de l'Industrie du 28 juillet 1995 publié au Journal
Officiel de la République Tunisienne N° 64 du 11 août 1995, une
extension d'une (1) année de la période de Premier Renouvellement du
Permis Amilcar a été accordée portant ainsi l'echéance au 22 décembre
1995.

Par l’Arrêté du Ministre de l'Industrie du 16 avril 1996 publié au Journal
Officiel de la République Tunisienne N° 36 du 3 mai 1996, une extension
d'une (1) année supplémentaire de la période de Premier
Renouvellement du Permis Amilcar a été accordée portant ainsi
l'échéance au 22 décembre 1996.

Par l’Arrêté du Ministre de l'industrie du 16 avril 1996 publié au Journal
Officiel de la République Tunisienne N° 36 du 3 mai 1996, une extension
de 96 km? a été accordée, ramenant ainsi la superficie totale du Permis
Amilcar à 2472 km?.

Par l'Arrêté du Ministre de l'Industrie du 11 mars 1997 publié au Journal
Officiel de la République Tunisienne N° 23 du 21 mars 1997, le Permis
Amilcar a été renouvelé pour une période de trois (3) ans commençant le
23 décembre 1996 et prenant fin le 22 décembre 1999 et couvrant une
superficie de 1584 km? (« le Deuxième Renouvellement »).

Suite à la demande de BGT par lettre du 28 juin 1996 de transférer
l'obligation de forage du Permis Roumedia vers le Permis Amilcar,
l'AUTORITE CONCEDANTE a confirmé au Titulaire du Permis Roumedia
régie par la Convention Roumedia et son Cahier de Charges en date du
5 juin 1992 (approuvés par la Loi N° 92-109 du 23 novembre 1992
publiée au Journal Officiel de la République Tunisienne N° 80 du 1er
décembre 1992) (« la Convention Roumedia ») et octroyé par l’Arrêté
du Ministre de l'Economie Nationale en date du 22 août 1992 publié au
Journal Officiel de la République Tunisienne N° 62 du 18 septembre
1992, que BGT a satisfait à toutes ses obligations découlant de la
Convention Roumedia et ce suite au forage du puits Hasdrubal-3 vers
des objectifs géologiques profonds dans le Permis Amilcar.

BG Tunisia, Inc, par lettre datée du 4 novembre 1992, a avisé
l'AUTORITE CONCEDANTE du transfert à BGT de tous ses droits et
obligations découlant du Permis Amilcar régis par la Convention Amilcar,
de la Concession Miskar (issue dudit Permis Amilcar) et du Permis
Roumedia régis par la Convention Roumedia.

ETAP et BGT ont conclu, le 11 décembre 1996 avec l'Etat Tunisien, une
Convention et un Cahier des Charges relatifs au Permis Ulysse,
approuvés par la Loi N° 97-54 du 28 juillet 1997, publiée au Journal
Officiel de la République Tunisienne N° 61 du 1er août 1997 (ci-après
dénommés la « Convention Ulysse »).

Dans le but de développer les activités de BGT en Tunisie, l'AUTORITE

CONCEDANTE, BGT et ETAP ont convenu d'amender certaines

dispositions de la Convention Amilcar. . Or
4

CECI ETANT EXPOSE, IL À ETE CONVENU ET ARRETE CE QUI SUIT:

ARTICLE 1 - INVESTISSEMENTS FUTURS

Les dispositions des Articles 3 et 16 du Cahier des Charges annexé à la
Convention Amilcar sont modifiées en leur ajoutant respectivement les
paragraphes suivants :

Article 3

<<2. Pendant le deuxième renouvellement du Permis Amilcar, BGT
s'engage à acquérir approximativement 500 km? de sismique 3D
et/ou sismique 2D, dont le coût estimé est d'un million cinq cent mille
Dollars US (US $1,500,000), sur le Permis Amilcar et/ou le Permis
Ulysse en vue de définir des prospects forables (lequel engagement
BGT peut l'inclure dans toute demande d'extension de la période de
validité du Permis Amilcar et/ou du Permis Ulysse), >>

Article 16

<<3. Pendant le deuxième renouvellement du Permis Amilcar, BGT
s'engage à évaluer la faisabilité du développement des découvertes
de gaz de qualité inférieure, existantes et futures, y compris les
champs Jugurtha et Salammbo, ainsi que toute autre nouvelle
découverte.>>

ARTICLE 2 - GARANTIE DE MARCHE

2.1 En application du paragraphe 3 de l'Article 79 du Cahier des Charges
annexé à la Convention Amilcar et nonobstant les séquences et
procédures établies dans les Articles 24 et 25 du Décret - loi 85-9 du 14
septembre 1985, tel que ratifié par la Loi N° 85-93 du 22 novembre 1985,
ou les Articles 67 et 68 du Code des Hydrocarbures promulgué par la Loi
N° 99-93 du 17 août 1999 (si BGT opte pour l'application dudit Code),
l'AUTORITE CONCEDANTE accorde à BGT le droit de vendre à la
Société Tunisienne de l'Electricité et du Gaz (ci-après dénommée «
STEG») ou à toute autre entité désignée par l'AUTORITE
CONCEDANTE, au prix défini à l'Article 5 du présent Avenant, certaines
quantités de gaz produites de la Concession Miskar, de la découverte
Hasdrubal (telle que définie dans la Lettre d'Engagement) sur le Permis
Amilcar, et de toute autre concession existante et future de BGT en
Tunisie, qui sont destinées par BGT à répondre à la Garantie de Marché
(visée ci-dessous) pour la période débutant le 1 mars 2000 et prenant fin
le 31 décembre 2020.

Les conditions et les modalités de la Garantie de Marché sont fixées
dans la Lettre d'Engagement, telle que définie à l'Article 6.2 du 14

Avenant. { Ai” Q 1j
2.2 En conséquence du paragraphe 2.1 du présent Avenant et pour toutes

les découvertes de gaz existantes et futures:

(a) le Titulaire est dégagé des obligations prévues aux Articles 12 et 18
du Cahier des Charges annexé à la Convention Amilcar à l'égard des
délais pour réaliser un programme d'appréciation et pour prendre et
notifier la décision de développement d'une découverte; et ainsi
l'AUTORITE CONCEDANTE ne requerra pas du Titulaire qu'il
transfère une découverte à l'AUTORITE CONCEDANTE ou à ETAP;
et

(b) le Titulaire est dégagé des obligations d'exploitation dans les
conditions définies dans l'Article 16 paragraphe 2 et l'Article 17 du
Cahier des Charges annexé à la Convention Amilcar.

2.3 Il est entendu que les dispositions du paragraphe 2.2 ci-dessus ne sont

valables que dans le cas où BGT honore ses obligations découlant de la
Garantie de Marché ainsi que celles relatives au développement
d'Hasdrubal comme détaillées dans la Lettre d'Engagement.

ARTICLE 3 - DEPENSES

Les dispositions du paragraphe 4 de l'Article 4 de la Convention Amilcar sont
complétées comme suit :

« Pour les dépenses, effectuées en Tunisie ou ailleurs, en exécution de la
présente Convention et relatives aux forages productifs de
développement et aux équipements et installations d'exploitation des
gisements, de production et de stockage, de transport et de chargement
des hydrocarbures, le taux d'amortissement retenu sera déterminé
annuellement pour l'exercice fiscal en cause par le Co-Titulaire sans que
ledit taux puisse dépasser trente pour cent (30%).
\

Les déductions au titre de l'amortissement seront autorisées jusqu'à
l'amortissement complet desdites dépenses.

Toutefois et uniquement pour la Concession Miskar, le taux
d'amortissement annuel ne pourra dépasser sept pour cent (7%), et ce, à
compter du 1er janvier 1999. »

ARTICLE 4 - TROISIEME RENOUVELLEMENT DU PERMIS AMILCAR

1.

Les dispositions du paragraphe 1 de l'Article 20 du Cahier des Charges
annexé à la Convention Amilcar sont annulées et remplacées par les

dispositions suivantes : N
ÎV
\

a
\

LS

« Le Titulaire a effectué une découverte (Hasdrubal) telle que définie à ”
l'Article 11 ci-dessus et a satisfait à ses obligations de travaux et de
dépenses telles que définies à l'Article 5 ci-dessus. En conséquence, à
l'expiration des extensions de la deuxième période de renouvellement le
22 décembre 2001, le Titulaire exercera son droit relatif au troisième
renouvellement prévu au présent Article et, à cette fin, accomplira les
démarches nécessaires avant le 22 octobre 2001. »

Les dispositions du paragraphe 2 de l'Article 20 du Cahier des Charges
annexé à la Convention Amilcar sont complétées comme suit :

«La superficie couvrant la découverte Hasdrubal telle qu'agrée par
l'AUTORITE CONCEDANTE sera incluse dans la surface du Permis
durant son troisième renouvellement mais ladite superficie ne sera pas
prise en considération pour le calcul de cinquante pour cent (50%) de la
surface à retenir pour ledit renouvellement . »

Les dispositions du paragraphe 4 de l'Article 20 du Cahier des Charges
annexé à la Convention Amilcar sont annulées et remplacées par les
dispositions suivantes :

«Pendant cette troisième période de renouvellement, le Titulaire
s'engage à forer un (1) puits d'exploration ou d'appréciation avant la fin
du mois de décembre 2002. Les dépenses pour la réalisation de ce puits
sont estimées à trois millions de dollars US (US$3,000,000). Au choix de
BGT, cet engagement de forer un (1) puits d'exploration ou d'appréciation
pourra à tout moment être transféré sur tout permis existant ou futur de
BGT. Au cas où le puits serait ainsi transféré et réalisé avant la fin du
mois de décembre 2002, le Titulaire du Permis Amilcar aura satisfait à
toutes ses obligations découlant de la troisième période de
renouvellement dudit Permis . >>

Les dispositions de l'Article 20 du Cahier des Charges annexé à la
Convention Amilcar sont modifiées en leur ajoutant le paragraphe 7
suivant :

« L'AUTORITE CONCEDANTE accordera une extension de la période de
validité du deuxième renouvellement du Permis Amilcar portant son
échéance au 22 décembre 2001, et ce conformément à la procédure en
vigueur. »

ARTICLE 5 -— PRIX DU GAZ

La première phrase du troisième alinéa (« Pour les besoins … la qualité
combustible ») du paragraphe 4 de l'Article 79 du Cahier des Charges annexé
à la Convention Amilcar est supprimée et remplacée, à partir du er mars

2000, par ce qui suit : 02 NW
TT M

ce
en
no" an

= 0 où en où

20

«

=

A partir du 1er mars 2000 et pour tout le gaz Miskar, tout le gaz
Hasdrubal, tout le gaz provenant de toute autre concession qui sera issue
du Permis Amilcar, tout le Gaz Excédentaire (tel que défini dans la Lettre
d'Engagement), et tout le gaz provenant de toute autre concession de
BGT en Tunisie qui est destiné par BGT à répondre à la Garantie de
Marché et qui est vendu à l'Acheteur par BGT conformément aux
spécifications de qualité précisées au Contrat de Vente du Gaz Miskar et
livré à un point d'entrée du réseau principal de STEG à convenir (tel qu'il
existe au moment de la livraison), l'AUTORITE CONCEDANTE garantit
au Titulaire le prix qui sera déterminé comme suit:

P=80 % x FBTS x TM/Kcal
Où:

« P » est le prix applicable pour le mois en cours en dollars US par Kcal.

«FBTS » est la moyenne des valeurs mensuelles des quotations
minimales et maximales pour les cargaisons de fuel-oil à un pour cent
(1%) de teneur en soufre « FOB Med Basis Italy » telles que publiées
dans le « Platt's Oilgram Price Report » sous la rubrique « European Bulk
Average Prices » en dollar US par tonne métrique pour les neuf mois
précédant immédiatement le mois en cours.

« TM/ Kcal » est la conversion de la tonne métrique vers Kcal qui sera
9,69 x 10%. »

ARTICLE 6- DISPOSITIONS DIVERSES

6.1 Les droits et obligations de BGT découlant du présent Avenant

bénéficieront et s'appliqueront aux successeurs en droit de BGT et aux
bénéficiaires de toute cession totale ou partielle de ses intérêts dans le
Permis Amilcar, dans la Concession Miskar et dans toute autre
concession d'exploitation qui sera issue dudit Permis. Toute cession visée
au présent paragraphe 6.1 est soumise à l'autorisation de l'AUTORITE
CONCEDENTE conformément aux dispositions de la Convention Amilcar.

6.2 Dans le but de développer ses activités en Tunisie, BGT aura à conclure

le 13 mai 2000, avec l'État Tunisien et/ou ses organismes, les documents
suivants:

(a) la Lettre d'Engagement avec l'Etat Tunisien et ETAP ( dénommée la
« Lettre d'Engagement ») elle entre en vigueur à la parution au
journal officiel de la Republique Tunisienne de la loi d'approbation du
présent Avenant No 2 à la Convention Amilcar;

(b) l'Avenant N° 1 à la Convention Ulysse avec l'AUTORITE
CONCEDANTE et ETAP;

(c) l Avenant N° 1 au Contrat de Vente du Gaz Miskar avec STEG ;

(d) l'Accord Global cgncernant les contrats de vente et d'achat de gaz,

avec STEG et AW
ù
1
7 nt en en en ee en en eu en ln x

F5

F

(e) l'Avenant N° 1 à l'Accord avec l'Etat Tunisien, relatif à la Garantie par :
l'Etat Tunisien de l'Achat et du Paiement du Gaz Miskar LA du Gaz
des contrats issus de l'Accord Global.

6.3 l Avenant N° 1 au Contrat de Vente du Gaz Miskar entre BGT et
STEG et l'Accord Global entre BGT et STEG concernant les contrats de
vente et d'achat de gaz seront approuvés par l'AUTORITE
CONCEDANTE

6.4 En cas où BGT exerce son option pour l'application des dispositions du

| Code des Hydrocarbures promulgué par la Loi N° 99-93 du 17 août 1999,

lesdites dispositions n'affecteront en rien les droits et obligations de
chaque Co-Titulaire en vertu des présentes.

Il est entendu que dans ce cas, les parties aux présentes se
rapprocheront pour établir les documents et actes à exécuter en
application du présent paragraphe.

6.5 Toutes les autres dispositions de la Convention Amilcar non contraires aux
présentes sont intégralement maintenues.

6.6 Le présent Avenant N° 2, conformément aux dispositions de l'Article 14 de
la Convention Amilcar, est exonéré des droits de timbre. Il sera enregistré

sous le régime du droit fixe aux frais du Titulaire. (

Ge
— y

mn:

ND en en 10 en 1 jen 1m ln

ARTICLE 7 - DATE D'ENTREE EN VIGUEUR

Le présent Avenant N° 2 entrera en vigueur à partir du 1er mars 2000, sous
réserve de son approbation par loi.

Fait à Tunis, le} 3 MAI 2000
en six (6) exemplaires originaux.

Pour l'ETAT TUNISIEN

ER RE POUEES A

Moncef BEN ABDALLAH
Ministre de l'Industrie

Pour BRITISH GAS TUNISIA
LIMITED

Sean SUTCLIFFE
Président Directeur Général Président

, By
